Citation Nr: 1729276	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-16 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for an eye disability, to include cataracts, or as secondary to glaucoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for glaucoma and cataracts.

In his August 2006 claim, the Veteran applied for entitlement to service connection for "eye" problems.  In September 2007, Dr. JLB noted both cataracts and glaucoma diagnoses in the Veteran.  Accordingly, the Board has characterized the issues as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79, 86 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

The Veteran requested a hearing before the Board.  See June 2012 Form VA 9.  However, in March 2016, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claims.  Specifically, review of the claims file indicates pertinent evidence may be absent and the Veteran should be afforded a VA examination for his service connection claims.

The Veteran applied for entitlement to service connection for cataracts and glaucoma in August 2006.  A month later, the Veteran stated he applied for Social Security disability benefits (SSDI) through the Social Security Administration (SSA) in September 2006.  See September 2006 Veteran statement.  In February 2007, VA received a letter from SSA showing that the Veteran was entitled to SSDI benefits effective January 2006.  However, this letter did not show why SSA found the Veteran disabled and the claims file does not contain any medical evaluations or documents from SSA other than the aforementioned letter.
   
Where the record contains factual notice to VA that a Veteran has received SSA benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).  In this case, the Veteran is seeking service connection for glaucoma and cataracts.  VA discovered the Veteran's SS entitlement while adjudicating these claims.  The file does not contain the Veteran's SSA adjudication records.  Thus, as the Veteran has provided notice to VA via his September 2006 statement that SSA records may exist in connection with his claims for SSA benefits, VA has been provided factual notice of potentially relevant SSA records, and therefore a remand is also required for VA to obtain them.

As stated above, the Veteran filed an informal claim for entitlement to service connection for cataracts and glaucoma in August 2006.  In his claim, the Veteran posits he developed eye problems in service.  To date, VA has not afforded him an examination to determine the nature and etiology of his cataracts and glaucoma.

Consistent with VA's duty to assist, VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, has a low evidentiary threshold.  See McClendon, 20 Vet. App. at 83.

Here, the evidence meets all McClendon elements for a VA examination.  In a private medical record, Dr. JLB states that the Veteran has chronic open angle glaucoma and has a developing cataract in his left eye with progressive vision loss secondary to his glaucoma in the left eye.  See September 2007 Dr. JLB private medical record.  Further, the Veteran had glaucoma surgery in his left eye and took three medications in the right eye, including Cosopt b.i.d., Lumigan, and Alphagan P to control his eye pressures.  The Veteran had cataract surgery on his right eye and was developing a cataract in his left eye.  Id.  

In September 1964, the Veteran was rejected for military service because of bad vision.  See October 1965 Report of Medical Evaluation.  However, after obtaining an eye consultation, the Veteran's eyes were deemed "acceptable."  Id.  In February 1967, the Veteran sought medical treatment because his eyes "water and hurt."  The attending medical professional noted that there was an "obstruction in media fundus; hazy" in the right eye and that the left eye was normal.  At separation, the Veteran's right eye was diagnosed with amblyopia and his left eye was diagnosed with compound myopic astigmatism.  

The Veteran has maintained that in 1967, when in Germany, he was sent to the hospital for an eye examination.  See March 2010 Notice of Disagreement (NOD).  There, the eye doctor that was treating him "called his whole staff to look at [his] eyes.  The doctor said that he didn't understand how [he] could be in the army with [those] eye problems."  Id.  He further contends that he had "continuing problems with [his] eyes for the rest of the time [he] was in the Army and the Texas National Guard."  Id.  However, in March 2009, VA made a formal finding on the unavailability of the Veteran's service treatment records for National Guard for Active Duty Training only from January 1968 to January 1972 and January 1990 to January 1994.    

As stated above, the third McClendon element has a low evidentiary threshold.  The Veteran's lay statements and service treatment records satisfy this requirement and on remand, the Veteran should be afforded an examination to determine the nature and etiology of his eye disabilities.    

The Veteran's claim for cataracts is inextricably intertwined with the remanded claim.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding records regarding his SSA claim.  All obtained records should be associated with the evidentiary record to the extent possible.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Obtain any outstanding VA treatment records, to include treatment records from the Shreveport VAMC dated from March 2009 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3.  Schedule the Veteran for an examination before a qualified medical professional to determine the nature and etiology of the Veteran's eye disabilities, to include glaucoma and cataracts.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and examination of the Veteran, the VA examiner is asked to respond to the following inquiries:

A.  Is it at least as likely as not that the Veteran's glaucoma and/or cataracts were either incurred in, or are otherwise related to, the Veteran's active duty service?

The examiner must comment on the Veteran's service treatment records and entrance/separation examinations.   Specifically, the examiner should comment on the note in service stating the Veteran experienced "obstruction in media fundus; hazy" in the right eye and his current medication.   

B.  If the glaucoma is found to be service-connected, is it as least as likely as not that the Veteran's cataracts was caused or aggravated by his glaucoma?

The examiner must comment on the Veteran's private medical record by Dr. JLB stating that the Veteran's cataracts are caused by his glaucoma.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

5.  After the above development is completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


